The part of the order for temporary alimony requiring defendant "to make all payments and properly finance all arrearages upon the premises occupied by plaintiff" was in excess of power in the court and a nullity.
We are advised by the record that it will require the sum of upward of $5,000 to finance such property against immediate existing grounds of forfeiture and loss
Judicial power to decree divorce and all interlocutory proceedings, inclusive of temporary alimony, expense money, and counsel fees, is purely statutory, and the ordinary principles of equity jurisdiction do not obtain. That the power is strictly statutory, see Maslen v. Anderson, 163 Mich. 477; Heck
v. Bailey, 204 Mich. 54. As stated by Mr. Justice POTTER inRitzer v. Ritzer, 243 Mich. 406:
"The power to award alimony is wholly statutory."
No statute vests power in the court to direct or compel the husband, by interlocutory order, to pay out money to conserve his property rights or those of his wife.
The writ will issue directing the circuit judge to set aside the part of the order we hold null and void. No costs.
NORTH, C.J., and FELLOWS, McDONALD, and SHARPE, JJ., concurred with WIEST, J. *Page 310